Citation Nr: 0723150	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-02 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for the residuals of an 
injury to the right hand.  

3.  Entitlement to service connection for the residuals of an 
injury to the left leg.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied service 
connection for PTSD, a right hand disability, and a left leg 
disability.  

In February 2007, a hearing was held before undersigned 
Acting Veterans Law Judge.  Following the hearing, the 
veteran submitted additional evidence that was accompanied by 
a waiver of RO consideration.  This evidence will be 
considered by the Board in the adjudication of this appeal.

The issues involving service connection for a right hand and 
left leg disorders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has PTSD related to his combat service in 
Vietnam.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110; 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claims for service connection.  This is so because the Board 
is taking action favorable to the veteran by granting service 
connection for PTSD; a decision at this point poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for the veteran's claims for service 
connection for PTSD.  The evidence includes, but is not 
limited to:  service medical records; service personnel 
records; the veteran's contentions and hearing testimony; and 
VA medical treatment records.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show with respect to the claim for service connection for 
PTSD.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors."

The Court has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2002).  

If, however, it is determined that the veteran did not engage 
in combat, credible supporting evidence from any source 
showing that his claimed inservice stressor actually occurred 
is required for him to prevail.  See Cohen v. Brown, 10 Vet. 
App. 128, (1997); Moreau, 9 Vet. App. at 394-95; Doran v. 
Brown, 6 Vet. App. 283, 290 (1994).  Under such 
circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395; Doran, supra.

A VA medical treatment record dated February 2004 reveals 
that the veteran is diagnosed with chronic severe PTSD.  This 
record specifically refers to the veteran's combat service in 
Vietnam as the stressor causing the PTSD.  A May 2006 VA 
outpatient treatment record reveals a diagnosis of PTSD on 
the veteran's list of current medical problems.  A May 2006 
VA mental health record reveals that the veteran was 
diagnosed with depression and anxiety based upon the recent 
stressors of his father's illness and having to place his 
mother in a nursing home.  However, this record also 
indicates that the veteran was diagnosed with PTSD at another 
VA medical center (VAMC) and that he exhibited PTSD symptoms.  

The reason for denial of service connection by the RO was 
that the evidence did not show a chronic PTSD disability or 
that the veteran had engaged in combat with the enemy.  On 
review the Board finds otherwise.  The Board finds that the 
medical evidence cited above establishes that the veteran has 
a current diagnosis of PTSD that is related to combat 
service.  

The veteran's discharge papers, DD 214, reveals that the 
veteran served 11 months in Vietnam.  This document indicates 
that the veteran's military occupational specialty (MOS) was 
that of a "wheeled vehicle repairman," with a related 
civilian occupation of automobile mechanic.  The DD 214 also 
does not indicate that the veteran received any awards or 
decorations which are indicative of combat service.  However, 
the veteran's other service personnel records reveal that he 
served in Vietnam from March 1967 to February 1968.  During 
this entire period of time he served in an artillery battery.  
The records further reveal that that his initial training and 
assignment in Vietnam was as an artillery cannoneer, not as a 
mechanic.  The records also show that even when assigned as a 
vehicle mechanic, he was still assigned to the artillery 
battery.  

In February 2007, the veteran testified that he served in an 
artillery battery in Vietnam and that during this time he saw 
combat in the form of rendering artillery fire against the 
enemy and receiving incoming mortar and sniper fire at the 
artillery firebases where his battery was operating from.  He 
also testified that he was involved in patrols in outside 
areas to defend these firebases.  The veteran has also 
submitted copies of photographs that indeed show an artillery 
firebase, and soldiers on patrol outside the confines of the 
base, as well as captured prisoners.  The Board notes that as 
an artillery cannoneer, or a mechanic in an artillery 
battery, the veteran would not be eligible for the award of 
the Combat Infantryman's Badge.  Nevertheless, service in an 
artillery battery in Vietnam as either a cannoneer or a 
mechanic would be service in combat.  The veteran's service 
personnel records, along with his hearing testimony, and the 
submitted photographs establish his service in an artillery 
battery in Vietnam.  Thus, the Board finds as fact that based 
upon this service the veteran did engage in combat with the 
enemy.  See Sizemore v. Principi, 18 Vet. App 264, 276 
(2004).  Moreover, the medical evidence of record establishes 
that the veteran has a current diagnosis of PTSD that is 
related to his combat service in Vietnam.  As such, service 
connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  

REMAND

The veteran also claims entitlement to service connection for 
the residuals of an injury to the right hand and the left 
leg.  Review of the veteran's service medical records does 
not specifically reveal any entries showing any treatment for 
the claimed injuries.  However, on separation examination in 
August 1968 the veteran did report a history of joint pain, 
and the veteran reports that he may have sustained right hand 
and left leg injuries in combat.

At the February 2007 hearing, the veteran testified that he 
injured his right hand and his left leg in different 
incidents during service.  He further testified that he was 
treated by the unit medic and that no records were made.  He 
also stated that he received recent treatment for the claimed 
disorders, although the hearing transcript is unclear on full 
information of the treating physicians so that records can be 
obtained.  

The veteran has not been accorded a VA examination for his 
claimed right hand and left leg disabilities.  In view of the 
evidence of record, and the nature of the veteran's service, 
an examination should be conducted to ascertain if the 
veteran has a current right hand and/or left leg disability 
which may be related to service.  

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for right hand 
and left leg problems.  After securing 
the proper authorizations, if necessary, 
the RO should make arrangements to obtain 
records of treatment from all the sources 
listed by the veteran that are not 
already on file.  The RO should also 
request copies of the veteran's recent 
medical treatment records from VAMC 
Biloxi, MS, and VAMC Jackson, MS.  The RO 
should also obtain all the records of any 
treatment at VA facilities that are not 
already on file.  All information 
obtained should be made part of the file.  

2.  Thereafter, the veteran should be 
afforded a VA examination.  The report of 
examination should include a detailed 
account of all manifestations of right 
hand and left leg disorders found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  If any 
disability of the right hand and/or left 
leg is found to be present, the examiner 
must opine as to the etiology and/or onset 
the disorder.  Specifically, he or she 
must state whether it is at least as 
likely as not that the veteran has a right 
hand and/or left leg disability that is 
related to or had its onset during 
service, to include combat service in 
Vietnam.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

3.  Following the above, readjudicate 
the veteran's claims.  In doing so, the 
RO must consider the applicability of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d).  If any benefit on appeal 
remains denied, a Supplemental 
Statement of the Case should be issued 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


